DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (USPN 2018/0249109).

With respect to claim 1, Yang teaches a detection circuit (Figs. 3-5D), comprising a photosensitive element (Figs. 3-5D.  At least Fig. 3, item PD and paragraph [0073]), a switching sub-circuit (Figs. 3-5D.  At least Fig. 3, item Tread), and a charge releasing sub-circuit (Figs. 3-5D.  At least Fig. 3, items TC1, Tcp, TR1 and TR2 and paragraph [0085]), 
wherein: 
the photosensitive element is electrically coupled to the switching sub-circuit and the charge releasing sub-circuit and is configured to convert a received optical signal into an electrical signal (Figs. 3-5D.  At least Fig. 3 and paragraphs [0003], [0082] and [0088]-[0090]); 
the switching sub-circuit is configured to output the electrical signal (Figs. 3-5D.  At least Figs. 3, 4  and 5D and paragraphs [0082] and [0088]-[0090]); and 
the charge releasing sub-circuit is configured to release charges in the photosensitive element after the switching sub-circuit outputs the electrical signal (Figs. 3-5D.  At least Figs. 3-5A and paragraph [0085]). 

With respect to claim 2, Yang teaches the detection circuit of claim 1, discussed above, wherein the photosensitive element comprises an anode electrode and a cathode electrode (Yang, Fig. 3, item PD and paragraphs [0074] and [0079]), and the charge releasing sub-circuit is configured to cause a potential of the anode electrode of the photosensitive element to be greater than or equal to a potential of the cathode electrode after the switching sub-circuit outputs the electrical signal, so as to release the charges in the photosensitive element (Yang, Figs. 3-5D.  At least Figs. 3-5A and paragraph [0085]). 

 wherein the charge releasing sub-circuit comprises a first transistor (Yang, Fig. 3, item TC1) and the switching sub-circuit comprises a second transistor (Yang, Fig. 3, item Tread), 
the anode electrode of the photosensitive element is configured to receive a first voltage, the cathode electrode is coupled to a first electrode of the first transistor, a gate electrode of the first transistor is configured to receive a first control signal, and a second electrode of the first transistor is configured to receive a second voltage (Yang, Fig. 3.  Examiner notes Scan2 reads on a first control signal and the voltage at node N2 reads on a second voltage), 
a gate electrode of the second transistor is configured to receive a second control signal, a first electrode of the second transistor is coupled to the cathode electrode of the photosensitive element, and a second electrode of the second transistor is configured to output the electrical signal (Yang, Fig. 3.  Examiner notes Scan4 reads on a second control signal), and 
the first voltage is greater than the second voltage (Yang, Figs. 3-5A and paragraph [0085]). 

With respect to claim 5, Yang teaches the detection circuit of claim 2, discussed above, wherein the charge releasing sub-circuit comprises a first transistor (Yang, Fig. 3, item TC1) and a third transistor (Yang, Fig. 3, item Tcp), and the switching sub-circuit comprises a second transistor (Yang, Fig. 3, item Tread); 
a gate electrode of the first transistor is configured to receive a first control signal, a first electrode of the first transistor is configured to receive a third voltage, and a second electrode of the first transistor is coupled to the cathode electrode of the photosensitive element (Yang, Fig. 3.  Examiner notes Scan2 reads on a first control signal and the ground voltage below C2 reads on a third voltage), 
a gate electrode of the third transistor is configured to receive a third control signal, a first electrode of the third transistor is configured to receive a fourth voltage, and a second electrode of the third transistor is coupled to the anode electrode of the photosensitive element (Yang, Fig. 3.  Examiner notes Scan1 reads on a third control signal and the voltage from Vinit reads on a fourth voltage.  Examiner further notes a reasonably broad interpretation of the term “coupled” includes indirect connections), 
a gate electrode of the second transistor is configured to receive a second control signal, a first electrode of the second transistor is coupled to the cathode electrode of the photosensitive element, and a second electrode of the second transistor is configured to output the electrical signal (Yang, Fig. 3.  Examiner notes Scan4 reads on a second control signal), and 
the fourth voltage is greater than or equal to the third voltage (Yang, Fig. 3 and paragraphs [0085]-[0087]). 

With respect to claim 14, Yang teaches a method for driving the detection circuit of claim 1, discussed above, comprising a detection period (Fig. 4, item T4 teaches a reading period) and a charge releasing period after the detection period (Fig. 4, , wherein in the detection period, the photosensitive element converts the received optical signal into the electrical signal, and the switching sub-circuit outputs the electrical signal (Figs. 3, 4, and 5D and paragraphs [0088]-[0090]); and 
in the charge releasing period, the charge releasing sub-circuit releases the charges in the photosensitive element after the electrical signal is output (Figs. 3, 4 and 5A and paragraph [0085]). 

With respect to claim 16, Yang teaches a method for driving the detection circuit of claim 2, discussed above, comprising a detection period (Fig. 4, item T4 teaches a reading period) and a charge releasing period after the detection period (Fig. 4, item T1 teaches a reset period.  Examiner notes the subsequent reset follows the detection period), wherein, in the detection period, the photosensitive element converts the received optical signal into the electrical signal, and the switching sub-circuit outputs the electrical signal (Figs. 3, 4, and 5D and paragraphs [0088]-[0090]); and 
in the charge releasing period, the charge releasing sub-circuit causes the potential of the anode electrode to be greater than or equal to the potential of the cathode electrode after the electrical signal is output, so as to release the charges in the photosensitive element (Figs. 3, 4 and 5A and paragraph [0085]). 



*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (USPN 2018/0249109) in view of Knoedgen (USPN 2004/0198463).

With respect to claim 11, Yang teaches the detection circuit of claim 1, discussed above.  However, Yang fails to expressly teach further comprising an output sub-circuit, wherein the output sub-circuit is coupled to the switching sub-circuit for receiving the electrical signal, and the output sub-circuit is configured to process the electrical signal for outputting a detection signal. 
Knoedgen teaches a known technique providing an output sub-circuit to process the electrical signal for outputting a detection signal (Fig. 1A).
Yang teaches a base process/product of a detection circuit including a switching sub-circuit which the claimed invention can be seen as an improvement in that the detection circuit further comprises an output sub-circuit, wherein the output sub-circuit is coupled to the switching sub-circuit for receiving the electrical signal, and the output sub-circuit is configured to process the electrical signal for outputting a detection signal.  Knoedgen teaches a known technique of providing an output sub-circuit to process the electrical signal for outputting a detection signal that is comparable to the base process/product.
Knoedgen’s known technique of providing an output sub-circuit to process the electrical signal for outputting a detection signal would have been recognized by one skilled in the art as applicable to the base process/product of Yang and the results would have been predictable and resulted in the detection circuit of Yang further comprising an output sub-circuit, wherein the output sub-circuit is coupled to the switching sub-circuit for receiving the electrical signal, and the output sub-circuit is configured to process the electrical signal for outputting a detection signal which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 12, Yang in view of Knoedgen teach the detection circuit of claim 11, discussed above, wherein the output sub-circuit comprises an operational amplifier and a storage capacitor, an in-phase input terminal of the operational amplifier is configured to receive a reference voltage, an inverting input terminal of the operational amplifier is configured to receive the electrical signal, and an output terminal of the operational amplifier is configured to output the detection signal; and a first electrode of the storage capacitor is coupled to the inverting input terminal of the operational amplifier, and a second electrode of the storage capacitor is coupled to the output terminal of the operational amplifier (Knoedgen, Fig. 1A.  Examiner notes the term “reference voltage” is subject to a reasonably broad interpretation and includes the teachings of Knoedgen). 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (USPN 2018/0249109) in view of Chen (USPN 2020/0193129).

With respect to claim 13, Yang teaches a detection circuit of claim 1 (discussed above).  However, Yang fails to expressly teach a skin print recognition device, comprising a display panel and a plurality of detection circuits of claim 1 provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel. 
Chen teaches a known technique providing a skin print recognition device, comprising a display panel and a plurality of detection circuits provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel (Claim 9 and Fig. 4 and paragraphs [0017] and [0028]).
Yang teaches a base process/product of a detection circuit of claim 1 which the claimed invention can be seen as an improvement in that a skin print recognition device comprises a display panel and a plurality of detection circuits of claim 1 provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel.  Chen teaches a known technique of providing a skin print recognition device, comprising a display panel and a plurality of detection circuits provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel that is comparable to the base process/product.
Chen’s known technique of providing a skin print recognition device, comprising a display panel and a plurality of detection circuits provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel would have been recognized by one skilled in the art as applicable to the base process/product of Yang and the results would have been predictable and resulted in a skin print recognition device, comprising a display panel and a plurality of detection circuits of claim 1 provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
		

Allowable Subject Matter
Claims 4, 6-10, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches a detection circuit (see at least Fig. 3 of Yang et al. USPN 2018/0249109).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “detection circuit of claim 3, wherein the anode electrode of the photosensitive element is configured to be electrically coupled to a variable voltage terminal, the variable voltage terminal is configured to output the first voltage in a charge releasing operation so that the photosensitive element is forward biased and to output a bias voltage in a detection operation so that the photosensitive element is reverse biased, and the bias voltage is smaller than the first voltage” (claim 4 – emphasis added);
“detection circuit of claim 1, wherein the photosensitive element comprises an anode electrode and a cathode electrode, and the charge releasing sub-circuit is configured to electrically couple the anode electrode to the cathode electrode after the switching sub-circuit outputs the electrical signal, so as to release the charges in the photosensitive element” (claim 6 – emphasis added); and
“the method of claim 14, discussed above, wherein the detection period comprises a reset sub-period, an optical-electrical conversion sub-period and an output sub-period, in the reset sub-period, the switching sub-circuit is turned on, and a reference voltage received by an output sub-circuit is provided to a cathode electrode of the photosensitive element for resetting the photosensitive element; in the optical-electrical conversion sub-period, the switching sub-circuit is turned off, and the photosensitive element converts the received optical signal into the electrical signal; and in the output sub-period, the switching sub-circuit is turned on and outputs the electrical signal” (claim 15 – emphasis added). 

Claims 7-10 are dependent on claim 6 and objected to for substantially the same reasons, discussed above.

Claim 17 is dependent on claim 6 and objected to for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Ota et al. (USPN 2009/0273580), Mellot (USPN 2014/0117214), Nakamura et al. (USPN 2008/0018612), Kurokawa et al. (USPN 2015/0028335), Tanaka et al. (USPN 2012/0091321) and Cheng et al. (USPN 2019/0237591) teach a detection circuit; and
Wang et al. (USPN 2019/0087626) and Wang et al. (USPN 2018/0300527) teach a fingerprint detection circuit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623